Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“perform a determination of an imaging part of the subject using the ultrasound image when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject and not to perform the determination of the imaging part of the subject using the ultrasound image when it is determined that the ultrasound probe is in the aerial emission state
wherein, after it is recognized that the part determination has been completed, the processor does not perform the part determination until the ultrasound probe is determined to be changed from the aerial emission state to the contact state with the subject”

Claim 10,
“a step of determining an imaging part of the subject on the basis of the ultrasound image when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject and of not determining the imaging part of the subject on the basis of the ultrasound image when it is determined that the ultrasound probe is in the aerial emission state
wherein, after it is recognized that determination of the imaging part in the step of determining the imaging part has been completed, a subsequent determination of the imaging part is not performed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793